Opinion by
Mr. Justice Schaffer,
The only assignment of error in this case is a most general one to the dismissing of exceptions to and confirming an orphans’ court sale for the payment of debts. Under it, the appellant, who is the surviving husband of the testatrix, endeavors to raise three separate questions. This is in violation of our rule (Rule XXVI) which provides: “Each error relied on must be specified particularly and by itself. If any specification embrace more than one point, or refer to more than one bill of exceptions, or raise more than one distinct question, it shall be considered a waiver of all the errors so alleged.”
One of the errors complained of is that, upon a resale of the property ordered by the court, no bond was given. *532The assumption of the appellant is, and lie so presents Ms cause to us, that the court ordered an additional bond on tbe resale; an examination of tbe record discloses no sucb order made. When tbe first sale was decreed, a bond was directed to be given in accordance with tbe Act of June 7, 1917, P. L. 447 (at page 480), wbicb provides that no decree of sale shall be executed until a bond shall be filed. Tbe first sale was set aside, on petition of appellant, on account of inadequacy of price; on tbe second sale, no new bond was ordered or given, for tbe all-sufficient reason that tbe bond already on file covered tbe purchase money realized by this sale, just as it did tbe proceeds of tbe first one.
This being a sale for tbe payment of debts, and three properties having been sold, appellant’s real complaint is, when it appeared by tbe bidding (as be says it did) that tbe sum realized from tbe sale of two of them was sufficient to pay tbe debts, it was improper to offer tbe third, and, after securing bids on it, to then offer tbe three together. Tbe final order of sale required tbe three properties to be put up and bid upon separately and then all to be put up as a whole, and that they should be struck down for tbe highest price realized. Offered singly, they were bid to an aggregate price of $17,050; offered together, they realized $22,350, a gain to tbe estate of more than $5,000. While tbe scheduled debts were less than tbe price offered for tbe first two properties put up, interest bad accrued on them, and what tbe expense of settling tbe estate would be was not known, so it could not be said that tbe entire obligations of tbe estate would be covered by tbe amount bid for tbe two properties. It was manifestly to tbe advantage of those interested in tbe estate that tbe three properties should be sold together, as is shown by tbe greatly increased sum thus realized. Tbe appellant is not tbe only person interested in tbe assets of tbe estate remaining after tbe payment of debts, and tbe other person concerned, a son, is not complaining. Tbe learned judge of *533the orphans’ court correctly determined that there was nothing shown which would warrant setting aside the sale.
The assignment of error is overruled and the decree of the court below is affirmed at appellant’s cost.